Continuation of 12, the request for reconsideration has been considered but does NOT place the application in condition for allowance.  
Applicant's arguments filed 5/03/2021 regarding 103 rejection of claims 1-37 have been fully considered but they are not persuasive. 

Claim Rejections - 35 U.S.C. §103.
Regarding claim 1, Applicant argued, "Iwamura indicates to connect multiple sensor devices to an AC power line. The multiple sensor devices share use of the same AC power line and available bandwidth to convey communications over the power line to a server”; “In contrast to Iwamura, and notifying remote devices of a bandwidth in which to communicate data, the claimed invention recites a communication gateway that receives multiple data flows over multiple communication links. Additionally, the claimed invention recites controlling conveyance of the multiple data flows through the communication gateway in accordance with second priority settings assigned to the multiple data flows. As previously discussed, Iwamura controls a rate of communicating frames of data over the shared power cable to the server 16. Iwamura says nothing about controlling data flows through the server”; “In contrast to Iwamura, the claimed invention recites a communication gateway that receives multiple data flows over multiple communication links. Additionally, the claimed invention recites controlling conveyance of the multiple data flows through the communication gateway in accordance with second priority settings assigned to the multiple data flows. As previously discussed, Iwamura controls a rate of communicating frames of data over the shared power cable to the server 16. Iwamura says nothing about controlling data flows Pages 17-20 of Reply).  
Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the previous Office action, Iwamura teaches “communication over an AC power line, which based on the broadness of the claim language and based on how each AC wiring circuit in a house goes back to an electrical service panel so if each camera and the server are on separate circuits on the service panel, they would provide for the server to receive multiple flows over multiple links” (Page 7 of prior Office action).  While the claims state “receiving multiple data flows over multiple communication links”, this claim language does not explicitly state that each and every link is connected to the gateway, only that there are multiple flows and multiple links where the flows are received by the gateway.  A broadest reasonable interpretation is that each of the flows traverse over a link where some of the links are different since the claim language does not state that each flow goes over a distinct link where each link is uniquely connected to the gateway.  This reasoning, stated above, was included in the final Office action.  For the sake of compact prosecution and to provide a narrower interpretation than was necessary, Turner was added as a Para. 0052), which would support a reading of multiple communications links sending multiple flows to the gateway/server.  Since the bandwidth from each camera can change based on the alarm, a different amount of data would be conveyed from the camera and each of the conveyed data would be sent through the server/gateway to a remote device so Iwamura teaches the flows are conveyed through the server/gateway.  As stated in the final Office action, Turner teaches “When the user-side camera system is powered on and the video server software is loaded, the user-side camera system opens a network connection to at least a portion of the server equipment (e.g., to a server acting as an XML router)” (Para. 0022 of Turner), where the explicit independent links going into the router are shown in Fig. 4.  Thus, Iwamura teaches that multiple flows are conveyed at bandwidths which 
Applicant’s arguments are unpersuasive and, therefore, the rejections of the claims are hereby maintained.
Regarding claim 2, Applicant argued, “As previously discussed, Iwamura controls a rate of communicating frames of data over the shared power cable to the server 16. Iwamura says nothing about controlling data flows through the server 16” (Pages 21-22 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Iwamura teaches “In response to cessation of detected motion by video camera 24, it may send a signal to server 16 requesting the bandwidth be returned to the original data rate” (Page 8 of prior Office action).  Iwamura further teaches “FIG. 1 illustrates an example of the system shown deployed within a residential structure 10, having power lines 12 routed to multiple outlets, such as represented by outlet 14, in the different rooms and levels within the structure. The system is configured with a server 16 that operates as a control center for the surveillance system and which preferably supports a communication link 18 extending from the structure to an external network, such as a cable modem, XDSL telephone modem connection, or similar link over which data may be remotely communicated, such as over the Internet” (Para. 0052).  Since the bandwidth from each camera can change based on the alarm, a different amount of data would be conveyed from each camera and each of the conveyed data flows would be sent through the server/gateway to a remote device so Iwamura teaches the flows are conveyed through the server/gateway.  

Regarding claim 5, Applicant argued, “Iwamura indicates that a video camera requests an original data rate in response to cessation of detected motion. Iwamura says nothing about controlling data flows through the server 16 as this does not appear to be a bottleneck” (Pages 23-24 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Iwamura teaches “In response to cessation of detected motion by video camera 24, it may send a signal to server 16 requesting the bandwidth be returned to the original data rate” (Page 8 of prior Office action).  As discussed above, since the bandwidth from each camera can change based on the alarm, a different amount of data would be conveyed from each camera and each of the conveyed data would be sent through the server/gateway to a remote device so Iwamura teaches the flows are conveyed through the server/gateway.  Nothing in Applicant’s claim language require any device to be experiencing a bottleneck, only that the flows are conveyed through the gateway/server, which is what Iwamura teaches.
Applicant’s arguments are unpersuasive and, therefore, the rejections of the claims are hereby maintained.
Regarding claim 6, Applicant argued, "The office action asserts communicating bandwidth control information to each of the communication devices is equivalent or suggestive of providing notification of the alarm event to the first communication device. Applicants respectfully disagree. Communication of bandwidth allocation is not an alarm Page 25 of Reply).  
Examiner respectfully disagrees.  The claims are given their broadest reasonable interpretation.  Given that an alarm has occurred and was sent to the server/gateway, providing the camera/communication device with an updated bandwidth allowance would read on providing notification of the alarm event.  It is recommended to provide clarifying limitation which would distinguish from that taught by Iwamura.
Applicant’s arguments are unpersuasive and, therefore, the rejections of the claims are hereby maintained.
Regarding claim 7, Applicant argued, "The office action asserts that use of a power cable to convey data and 120 VDC power in Iwamura is equivalent or suggestive of the claimed invention. Applicants respectfully disagree. Contrary to the assertion set forth in the office action, there is no indication that wireless communications can be used to support 120VDC power as recited by Iwamura. Thus, use of a wireless link to support communications in Iwamura would defeat its purpose. Iwamura implements use of the power cables to support both power to camera devices and conveyance of data from the camera devices” (Pages 26-27 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Iwamura teaches “system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; It should be appreciated that the PLC network may be utilized in combination with wireless networking or other forms of networking to provide adequate coverage for the site” (Page 12 of prior Office action), which shows 
Applicant’s arguments are unpersuasive and, therefore, the rejections of the claims are hereby maintained.
Regarding claim 8, Applicant argued, "Again, Iwamura indicates to connect multiple sensor devices to an AC power line. The multiple sensor devices share use of the same AC power line and available bandwidth to convey communications over the power line to a server 16. Iwamura indicates to control flow of data over the shared power line. For example, as indicated in paragraph 77, Iwamura indicates that a video camera requests an original data rate in response to cessation of detected motion. Iwamura says nothing about controlling data flows through the server 16 as this does not appear to be a bottleneck” (Pages 28-30 of Reply).  
Examiner respectfully disagrees.  As discussed above, since the bandwidth from each camera can change based on the alarm, a different amount of data would be conveyed from the camera and each of the conveyed data would be sent through the server/gateway to a remote device so Iwamura teaches the flows are conveyed through the server/gateway.  Nothing in Applicant’s claim language require any device to be experiencing a bottleneck, only that the flows are conveyed through the gateway/server, which is what Iwamura teaches.
Applicant’s arguments are unpersuasive and, therefore, the rejections of the claims are hereby maintained.
Regarding claim 28, Applicant argued, "The office action asserts that use of a power cable to convey data and 120 VDC power in Iwamura is equivalent or suggestive of the claimed invention. Applicants respectfully disagree. Contrary to the assertion set forth in the office action, there is no indication that wireless communications can be used to support 120VDC power as recited by Iwamura. Thus, use of a wireless link instead of the power cable (house wiring) to support communications in Iwamura would defeat its purpose. Iwamura implements use of the power cables to support both power to camera devices and conveyance of data from the camera devices” (Pages 31-33 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Iwamura teaches “system can support passing multiple surveillance streams over the PLC network, wherein the server can allocate bandwidth for the streams based on predetermined and event driven settings; It should be appreciated that the PLC network may be utilized in combination with wireless networking or other forms of networking to provide adequate coverage for the site” (Page 12 of prior Office action), which shows that the cameras are continually sending the video streams to the server/gateway and that wireless networking could also be used where there is not access to a power receptacle.  The wireless communication is not used to support 120VDC power but to provide a communication path for the camera video.
Applicant’s arguments are unpersuasive and, therefore, the rejections of the claims are hereby maintained.
Regarding claim 30, Applicant argued, "Turner indicates to verify that a side camera is connected as well as prevent sending of redundant frames. However, Pages 34-36 of Reply).  
Examiner respectfully disagrees.  Examiner notes that the claim language is not further limiting to require “via the first priority settings and the second priority settings, controlling conveyance of the first data flow and the second data flow through the communication gateway based on respective network addresses assigned to the multiple communication devices”, only “communicating with each of the multiple communication devices to identify a respective network address of each of the multiple communication devices”.  As stated in the previous Office action, Turner teaches “for each video adapter, it sends a publication request (including a unique identifier) to the XML router over the system channel. This request tells the XML router which video adapter (identified by a unique identifier) is requesting the rights to publish a video feed” (Pages 22-23 of prior Office action), where the unique identifier would read on network addresses
Applicant’s arguments are unpersuasive and, therefore, the rejections of the claims are hereby maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474